Order entered December 11, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01368-CR

                        DERIC BERNARD MCLAURINE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F14-71400-Y

                                           ORDER
       On December 10, 2015, the trial court adjudicated appellant’s guilt for aggravated assault

with a deadly weapon and assessed punishment at twenty years in prison. Appellant’s pro se

notice of appeal, signed December 17, 2015 and postmarked December 30, 2015, was filed in the

trial court on January 15, 2016 and in this Court on November 30, 2017.

       Absent a motion for new trial, a notice of appeal in a criminal case must be filed in the

trial court within 30 days after the day sentence is imposed in open court. TEX. R. APP. P.

26.2(a)(1). A document received within ten days after the filing deadline is considered timely

filed if (1) it was sent to the proper clerk by United States Postal Service (2) in an envelope

properly addressed and stamped and (3) it was deposited in the mail on or before the last day for

filing. TEX. R. APP. P. 9.2(b). Here, appellant’s notice of appeal was due January 9, 2016 but
was received January 15, 2016. Because appellant mailed his notice of appeal to the trial court

in a properly addressed and stamped envelope that was postmarked December 30, 2015, we

conclude his notice of appeal is timely filed.

          We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that appellant is entitled

to court-appointed counsel, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal. If the trial court finds that appellant is not entitled to court-appointed

counsel, the trial court shall determine whether appellant will retain counsel to represent him in

the appeal and, if so, the name, State Bar number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order. We further ORDER that the supplemental clerk’s record contain the trial court’s

completed certification of appellant’s right to appeal in this case. See TEX. R. APP. P. 25.2(a),

(d).

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.


                                                       /s/     LANA MYERS
                                                               JUSTICE